DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The preliminary amendment received 04/08/2022 has been entered.

Claims 1-20 have been cancelled. New claims 21-40 have been added. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung (US 20100315564 A1) in view of Saini (US 20090322764 A1), and further in view of Dawson (US 20050018078 A1).
Regarding to claim 21 (New), Hung discloses a machine readable medium including at least one memory, storage device or storage disk comprising machine readable instructions that, when executed, cause one or more processors to at least ([0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device; Fig. 1; [0013]: an embedded electronic device and a method; each of the modules 10-90 is a standalone process, i.e. method; [0016]: a method to switch foreground applications and background applications; Fig. 1; [0017]: hardware devices):
start execution of an application (Fig. 1; [0013]: a plurality of foreground applications; background applications, such as, a source management library module, a process handler module, and content getter module; Fig. 4; Fig. 5; [0016]: launch and start a foreground application from a main menu displayed on the display 110; the process handler module starts a new foreground application; determine the process handler module, i.e. a background application; [0018]: content getter module downloads data from the Internet when a video is playing on the embedded electronic device 100);
in response to a first instruction, cause an application to execute in a foreground state ( Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; Fig. 4; Fig. 5; [0016]: launch and execute a foreground application; start a new foreground application), a thread of the application to execute in the foreground state to render graphics data to a display (Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; [0015]: the source manager library module provides the resources to the foreground application module; the foreground application module renders the information and display; [0016]; the main menu of the embedded electronic device 100 sends a command to the process handler module 40 to start and execute a new foreground application; [0018]: the foreground applications render and display digital video on the embedded electronic device);
cause the application to transition to execution in a background state (Fig. 5; [0016]:  return to the main menu from the foreground application; when the foreground application is finished, the foreground application sends an application stop request to the process handler module 40; the process handler module 40 stops the foreground application; [0017]: the foreground application sends a request to the process handler module 40 to shut down the foreground application module and start the alarm application module); and
cause the thread of the application to be suspended in response to a second instruction after the transition to the background state (Fig. 5; [0016]: return to the main menu from the foreground application; when the foreground application is finished, the foreground application sends an application stop request to the process handler module 40;  the process handler module 40 stops the foreground application; the process handler module 40 displays the main menu on the embedded electronic device 100; 
    PNG
    media_image1.png
    165
    692
    media_image1.png
    Greyscale
 [0017]: the foreground application sends a request to the process handler module 40 to shut down the foreground application module and start the alarm application module).
Hung fails to explicitly disclose: cause the thread to be suspended after the transition to the background state.
In same field of endeavor, Saini teaches cause the thread of the application to be suspended in response to a second instruction ([0011]: the system sends rendering operations to the GPU with multiple threads; Fig. 1; [0012]: the hardware includes a CPU that is used for software rendering and a GPU that is used for hardware-accelerated rendering; [0015]: create pixel shaders; pixel shaders render pixel data; [0020]: a background thread; software rendering and hardware rendering are threads of the applications; the variable rendering system 110 starts out using software rendering when an application launches; software rendering and background thread are background rendering thread; pause software rendering, and then, switch to hardware rendering to render pixel data; pause software rendering when the hardware rendering is ready; Fig. 3; [0032]: the system encounters an unexpected hardware rendering error, such as the hardware running out of memory, and the system switches to software rendering).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hung to include cause the thread of the application to be suspended in response to a second instruction as taught by Saini. The motivation for doing so would have been to switches to hardware rendering, i.e. an application, from software rendering, a background application, when initialization is complete; to improve performance of the application as taught by Saini in paragraphs [0020] and [0022].
Hung in view of Saini fails to explicitly disclose after the transition to the background state.
In same field of endeavor, Dawson teaches:
cause the application to transition to execution in a background state (Fig. 3; [0035]: when the user decides to exit the main menu, the logic moves to block 80 and the main menu application program is exited; a message is sent to the GRM 16 to suspend the graphics display, e.g., the main menu; thereafter, display TV content; Fig. 3; [0039]:  the user selects to exit the main menu application program and resume watching television);
the application is suspended in response to a second instruction after the transition to the background state (Fig. 1; [0026]: any graphics related display to be discontinued until requested again by the user; Fig. 3; [0035]: when the user decides to exit the main menu, the logic moves to block 80 and the main menu application program is exited; a message is sent to the GRM 16 to suspend the graphics display, e.g., the main menu; thereafter, display TV content; [0037]: start processes with a given set of parameters; the GRM 16 would typically not exit, as in end the process, but suspend itself while the applications are running; Fig. 3; [0039]:  the user selects to exit the main menu application program and resume watching television; the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hung in view of Saini to include cause the application to transition to execution in a background state; the application is suspended in response to a second instruction after the transition to the background state as taught by Dawson. The motivation for doing so would have been to suspend the graphics display; to resume watching television;  to suspend graphics display until requested again by the user as taught by Dawson in Fig. 3 and paragraphs [0035] and [0039].

Regarding to claim 22 (New), Hung in view of Saini and Dawson discloses the machine readable medium of claim 21, wherein the instructions are to cause the one or more processors to cause the execution of the application to resume in the foreground state after a third instruction, the thread of the application to resume execution to render the graphics data to the display (Dawson; [0023]: one or more microprocessors and associated memory for program execution; Fig. 1; [0026]: resume any graphics related display when requested again by the user; [0038]: after suspend processing, resume when needed again; Fig. 3; [0039]:  the user selects to exit the main menu application program and, resume watching television; the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user; resume graphics display when requested by the uesr).

Regarding to claim 23 (New),  Hung in view of Saini and Dawson discloses the machine readable medium of claim 21, wherein the graphics data includes pixel data (Hung; Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110).
Hung in view of Saini and Dawson discloses wherein the graphics data includes pixel data (Saini; [0015]: pixel shader; use the API to create pixel shaders; [0018]: pixel shaders).

Regarding to claim 24 (New), Hung in view of Saini and Dawson discloses the machine readable medium of claim 21, wherein the application is a first application, the thread is a first thread (Hung; Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; Fig. 4; [0016]: the process handler module 40 switches foreground applications, such as launching a foreground application from a main menu displayed on the display 110, returning to the main menu from the foreground application; the process handler module 40 starts a screen saver or an alarm clock), and 
Hung in view of Saini and Dawson further discloses the instructions are to cause the one or more processors to cause a second application to execute in the foreground state while the first thread of the first application is suspended (Dawson; [0023]: one or more microprocessors and associated memory for program execution; [0037]: start processes with a given set of parameters; the GRM 16 would typically not exit, as in end the process, but suspend itself while the applications are running; Fig. 3; [0039]: the user selects to exit the main menu application program and resume watching television; the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user).

Regarding to claim 25 (New), Hung in view of Saini and Dawson discloses the machine readable medium of claim 24, wherein the instructions are to cause the one or more processors to cause a second thread of the second application to execute in the foreground state (Saini; Fig. 1; [0012]: the hardware includes a CPU that is used for software rendering and a GPU that is used for hardware-accelerated rendering; [0015]: create pixel shaders; pixel shaders render pixel data; [0020]: software rendering and background thread are background rendering thread; pause software rendering, and then, switch to hardware rendering to render pixel data; pause software rendering when the hardware rendering is ready).
Hung in view of Saini and Dawson further discloses wherein the instructions are to cause the one or more processors to cause a second thread of the second application to execute in the foreground state (Dawson; [0023]: one or more microprocessors and associated memory for program execution; [0034]: start the second application program; [0037]: start processes with a given set of parameters; Fig. 3; [0039]:  the user selects to exit the main menu application program and resume watching television; the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user).

Regarding to claim 26 (New), Hung in view of Saini and Dawson discloses the machine readable medium of claim 25, wherein the graphics data is first graphics data (Hung; Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; [0015]: the source manager library module provides the resources to the foreground application module; the foreground application module renders the information and display; [0018]: the foreground applications render and display digital video on the embedded electronic device), and the second thread is to execute in the foreground state to render second graphics data to the display (Hung; Fig. 3; [0014]: a digital photo frame; one foreground application dominates the display; foreground application provides, renders and displays a digital photo on a display; a main menu is displayed on the display 110; [0015]: the source manager library module provides the resources to the foreground application module; the foreground application module).
	Hung in view of Saini and Dawson further discloses the second thread is to execute in the foreground state to render second graphics data to the display (Dawson; [0034]: start the second application program; Fig. 3; [0039]:  the user selects to exit the main menu application program and, for example, resume watching television. In this case, the main menu application program exits with a message to the GRM to suspend graphics display until requested again by the user).

Regarding to claim 27 (New), Hung in view of Saini and Dawson discloses the machine readable medium of claim 21, wherein the one or more processors are included in a computer or smartphone (Hung; Fig. 2; [0012]:  a personal computer).

Regarding to claim 28 (New), Hung discloses an apparatus ([0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device; Fig. 1; [0013]: an embedded electronic device and a method; each of the modules 10-90 is a standalone process, i.e. method; [0016]: a method to switch foreground applications and background applications; Fig. 1; [0017]: hardware devices) comprising:
at least one memory ([0012]: any type of computer-readable medium or other computer storage device);
instructions ([0012]: software and hardware modules are instructions; software and hardware modules are stored in any type of computer-readable medium or other computer storage device); and
processor circuitry to execute the instructions to at least ([0012]: programmable gate arrays and processors execute software and hardware modules; software and hardware modules are stored in any type of computer-readable medium or other computer storage device):
the rest claim limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject claim 28.

Regarding to claim 29 (New),  the claim limitations are similar to claim limitations recited in claim 22. Therefore, same rational used to reject claim 22 is also used to reject claim 29. 

Regarding to claim 30 (New),  the claim limitations are similar to claim limitations recited in claim 23. Therefore, same rational used to reject claim 23 is also used to reject claim 30.

Regarding to claim 31 (New),  the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 31.

Regarding to claim 32 (New),  the claim limitations are similar to claim limitations recited in claim 25. Therefore, same rational used to reject claim 25 is also used to reject claim 32.

Regarding to claim 33 (New),  the claim limitations are similar to claim limitations recited in claim 26. Therefore, same rational used to reject claim 26 is also used to reject claim 33. 

Regarding to claim 34 (New),  the claim limitations are similar to claim limitations recited in claim 27. Therefore, same rational used to reject claim 27 is also used to reject claim 34.

Regarding to claim 35 (New), Hung discloses a method ([0012]: programmable gate arrays; processors; software and hardware modules are stored in any type of computer-readable medium or other computer storage device; Fig. 1; [0013]: an embedded electronic device and a method; each of the modules 10-90 is a standalone process, i.e. method; [0016]: a method to switch foreground applications and background applications; Fig. 1; [0017]: hardware devices) comprising:
The rest claim limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject claim 35. 

Regarding to claim 36 (New),  the claim limitations are similar to claim limitations recited in claim 22. Therefore, same rational used to reject claim 22 is also used to reject claim 36.

Regarding to claim 37 (New),  the claim limitations are similar to claim limitations recited in claim 23. Therefore, same rational used to reject claim 23 is also used to reject claim 37.

Regarding to claim 38 (New),  the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 38.

Regarding to claim 39 (New), the claim limitations are similar to claim limitations recited in claim 26. Therefore, same rational used to reject claim 26 is also used to reject claim 39.
 
Regarding to claim 40 (New),  the claim limitations are similar to claim limitations recited in claim 27. Therefore, same rational used to reject claim 27 is also used to reject claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616